Citation Nr: 0929494	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-25 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD), previously diagnosed as 
an anxiety disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a 30 percent evaluation 
for an anxiety disorder, also claimed as PTSD, panic attacks, 
and a sleep disorder.  The Veteran has relocated, and the 
appeal is now under the jurisdiction of the New York RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for PTSD.  On his 
February 2009 VA Form 9 Appeal, he stated that he wanted a 
hearing before a member of the Board at the local RO.  The 
Veteran never withdrew the request for a hearing, and a 
hearing has not yet been held.  Therefore, these issues must 
be remanded in order to afford the Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Inform the Veteran of his option to have a hearing 
before a member of the Board in person or via the 
video conference system.  Upon determination of the 
Veteran's hearing preference, schedule the Veteran 
for a hearing in accordance with his request.  
Provide him reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

